Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 9/24/2021:
Referring to the 35 U.S.C. 103 arguments (arguments: page 12 line 9 to page 17 line 2):  The 35 U.S.C. 103 rejections have been dropped in view of amendments; claims 1-19 and 41 are allowed.
Allowable Subject Matter
Claims 1-19 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 41:
	U.S. Publication No. 2018/0139770 to Ozturk et al (support found in Provisional application No. 62/421077) disclose in Figures 1-18 an SR/BSR triggering method (perform by UE 115b), comprising:
Triggering an BSR process in a case that there is uplink data transmission requirement (step 720: UE 115b determines that there is uplink data in the buffer) in a bearer channel (bearer channel) and/or a logical channel (logical channel) of a terminal (UE 115b), and there is no uplink resource available to the terminal on physical resources (Figures 2-3: uplink resources of channels of physical layer 306; step 735: UE 115b transmits a BSR to BS 105b to request for uplink resources to transmit the uplink data since there is no uplink resource available to UE 115b for uplink transmission) corresponding to numerologies available to the bearer and/or the logical channel (“one or more logical channels may be associated with one or more bearers, and also prioritized based on the associated bearer type, TTI duration or numerology, or combinations thereof”; Section 0046 lines 10-13) … there is no uplink resource available to the terminal on physical resources corresponding to numerologies and TTI lengths available to the bearer and/or the logical channel (“one or more logical channels may be associated with one or more 
Ozturk et al do not disclose … and different numerologies correspond to different subcarrier spacing in a frequency domain. 
U.S. Publication No. 20190268930 (support found in Provisional Application No. 62416608) to Rudolf et al disclose in Section 0108 that numerologies correspond to different subcarrier spacing in the frequency domain. 

SR process in a case that there is uplink data transmission requirement in a bearer channel and/or a logical channel of a terminal, and there is no uplink resource available to the terminal on physical resources corresponding to numerologies available to the bearer and/or the logical channel triggering a corresponding BSR or there is no uplink resource available to the terminal on physical resources corresponding to numerologies and TTI lengths available to the bearer and/or the logical channel triggering a corresponding BSR, wherein the numerologies available to the bearer and/or the logical channel or the numerologies and TTI lengths available to the bearer and/or the logical channel are configured by a network side to the terminal, and different numerologies correspond to different subcarrier spacing in a frequency domain”, and can be logically combined with Ozturk et al and Rudolf et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Publication No. 2015/0230234 to Choi et al disclose in Figures 1-5 that UE receives transmission time restriction information that indicates time periods during which the UE is permitted to transmit data on the uplink channel.  Refer to Sections 0010-0089.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
November 5, 2021